PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Melepura, Dev
Application No. 15/375,605
Filed: 12 Dec 2016
For: SOCIAL BASED ONLINE MATCHMAKING SYSTEM

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition, filed February 21, 2022, requesting withdrawal of the holding of abandonment in the above-identified application. The petition will be treated under 37 CFR 1.181 (feeless).

The Patent Trial and Appeal Board (PTAB) rendered a decision on December 30, 2021, which affirmed the examiner’s rejection of claims 1, 9, 10, 12, and 14-20 under 35 U.S.C. 112(b) for indefiniteness with respect to 2 limitations. No claims were allowed. Applicant filed an amendment on January 26, 2022. On January 27, 2022, the Office mailed a Notice of Abandonment stating the application was abandoned in view of Applicant’s failure to timely file a proper reply to the Office letter mailed on December 20, 2021.

The time for filing a notice of a 35 U.S.C. 141 appeal to the U.S. Court of Appeals for the Federal Circuit or for commencing a civil action under 35 U.S.C. 145 is within 63 days of the PTAB’s decision 37 CFR 90.3(a). As stated in MPEP 706.07(h) XI A, “The filing of an RCE (accompanied by the fee and a submission) after a decision by the Board of Patent Appeals and Interferences, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit (Federal Circuit) or the commencement of a civil action in federal district court, will also result in the finality of the rejection or action being withdrawn and the submission being considered. 

Turning to the facts of this case: The PTAB decision affirming the examiner’s rejection of claims 1, 9, 10, 12, and 14-20 was mailed on December 30, 2021. Appellant has 63 days from December 30, 2021 to take appropriate further action and avoid abandonment. The deadline for action is March 3, 2022.  As such, the January 27, 2022 Notice of Abandonment was mailed prematurely.

The petition under 37 CFR 1.181 is granted and the January 27, 2022 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.



Sometimes an amendment is filed after the Board’s decision which presents a new or amended claim or claims. In view of the fact that prosecution is closed, the appellant is not entitled to have such amendment entered as a matter of right. However, if the amendment is submitted with a request for continued examination (RCE) under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e), prosecution of the application will be reopened and the amendment will be entered. See MPEP § 706.07(h), subsection XI. … If the amendment obviously places an application in condition for allowance, regardless of whether the amendment is filed with an RCE, the primary examiner should recommend that the amendment be entered, and with the concurrence of the supervisory patent examiner, the amendment will be entered. Note MPEP § 1002.02(d).

A RCE is required to reopen prosecution once prosecution is closed.

Any amendments will be considered by the examiner. Telephone inquiries pertaining to this petition decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET